                                                                   Case
                                                                   Case 2:17-cv-01106-GMN-BNW
                                                                        2:17-cv-01106-GMN-BNW Document
                                                                                              Document 75
                                                                                                       74 Filed
                                                                                                          Filed 09/14/20
                                                                                                                09/10/20 Page
                                                                                                                         Page 1
                                                                                                                              1 of
                                                                                                                                of 2
                                                                                                                                   2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for Bank of America, N.A.
                                                            9

                                                            10                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                       DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12    BANK OF AMERICA, N.A.,                             Case No.: 2:17-cv-01106-GMN-BNW
AKERMAN LLP




                                                            13                                 Plaintiff,
                                                                                                                     MOTION TO REMOVE ATTORNEY
                                                            14    vs.                                                FROM ELECTRONIC SERVICE LIST
                                                            15    SALV LLC, KEVIN MONINGER, AMELITA
                                                                  MONINGER, VILLA DEL ORO OWNERS
                                                            16    ASSOCIATION,      ASSET   RECOVERY
                                                                  SERVICES, DOE INDIVIDUALS       I-X,
                                                            17    inclusive, and ROE CORPORATIONS I-X,
                                                                  inclusive,
                                                            18
                                                                                               Defendants.
                                                            19
                                                                        TO:    ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            20
                                                                        PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law
                                                            21
                                                                 firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28
                                                                   Case
                                                                   Case 2:17-cv-01106-GMN-BNW
                                                                        2:17-cv-01106-GMN-BNW Document
                                                                                              Document 75
                                                                                                       74 Filed
                                                                                                          Filed 09/14/20
                                                                                                                09/10/20 Page
                                                                                                                         Page 2
                                                                                                                              2 of
                                                                                                                                of 2
                                                                                                                                   2




                                                            1           Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            2    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3    in this action should continue to be directed to Ariel E. Stern, Esq., Natalie L. Winslow, Esq. and Rex

                                                            4    D. Garner, Esq.

                                                            5           DATED this 10th day of September, 2020

                                                            6                                                 AKERMAN LLP

                                                            7                                                 /s/ Rex D. Garner
                                                            8                                                 ARIEL E. STERN, ESQ.
                                                                                                              Nevada Bar No. 8276
                                                            9                                                 NATALIE L. WINSLOW, ESQ.
                                                                                                              Nevada Bar No. 12125
                                                            10                                                REX D. GARNER, ESQ.
                                                                                                              Nevada Bar No. 9401
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                              1635 Village Center Circle, Suite 200
                      LAS VEGAS, NEVADA 89134




                                                            12                                                Las Vegas, Nevada 89134
AKERMAN LLP




                                                            13                                                Attorneys for Plaintiff Deutsche Bank National Trust
                                                                                                              Company, as Trustee for Holders of the GSAA Home
                                                            14                                                Equity Trust 2006-4
                                                            15

                                                            16                                          COURT APPROVAL
                                                            17          IT IS SO ORDERED.
                                                            18               September 14, 2020
                                                                        Date:______________
                                                            19                                                        ___________________________________
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                            20                                                        Case No.: 2:17-cv-01106-GMN-BNW
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                 2
